IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-76,727


                              PHILIPPE PADIEU, Relator

                                             v.

        COURT OF APPEALS OF TEXAS, FIFTH DISTRICT, Respondent



             ON APPLICATION FOR A WRIT OF MANDAMUS
         CAUSE NOS. 05-11-00883-CV, 05-11-00884-CV, 05-11-00885-CV,
              05-11-00886-CV, 05-11-00887-CV, 05-11-00888-CV
     IN THE COURT OF APPEALS OF TEXAS, FIFTH DISTRICT, DALLAS



       Per Curiam.

                                       OPINION

       Relator filed an application for a writ of mandamus in this Court after the Fifth Court

of Appeals dismissed his petitions for writs of mandamus filed in that court for want of

jurisdiction. In re Padieu, Nos. 05-11-00883 – 00888-CV, 2011 WL 2816736, *1 (Tex.

App.—Dallas, July 19, 2011) (not designated for publication). Relator argues that the

appellate court had jurisdiction and its dismissal was in error. He seeks issuance of the writ
                                                                                      Padieu – 2

of mandamus requiring the court of appeals to consider his petitions on their merits. We will

grant relief.

         This Court has the power to issue the writ of mandamus in criminal-law matters. Tex.

Const. art. V, § 5(c). Texas appellate courts also have authority to issue a writ of mandamus

against a judge of a district or county court within their geographic jurisdiction. T EX. G OV’T

C ODE § 22.221(b)(1). Relator’s petition was directed at a district judge. Due to this

concurrent jurisdiction, relator properly first sought mandamus relief against the district

judge in the appellate court. Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App.

2003).

         This Court does not have jurisdiction to review an appellate court’s decision in its

exercise of original jurisdiction by way of petition for discretionary review, so mandamus is

relator’s only remedy at law. State ex rel Hill v. Court of Appeals for the Fifth District, 34
S.W.3d 924, 926–27 (Tex. Crim. App. 2001) (citing Jacolos v. State, 692 S.W.2d 724 (Tex.

Crim. App. 1985). Therefore, relator’s mandamus application is properly before this Court,

and we will address the merits of his allegations.

         The traditional two-prong test for mandamus relief requires that a relator show he has

no adequate remedy at law and that the action he seeks to compel is ministerial, rather than

one involving judicial discretion. Bowen v. Carnes, 343 S.W.3d 805, 810 (Tex. Crim. App.

2011). However, when this Court reviews an appellate court’s mandamus decision, the

inquiry is whether there was a clear abuse of discretion, and this Court’s review is conducted
                                                                                       Padieu – 3

“essentially by undertaking a ‘de novo application of the two pronged test applied below by

the court of appeals.’” State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210–11 (Tex. Crim. App. 2007).

       At the Fifth Court of Appeals, relator sought issuance of the writ to compel a district

judge to “entertain and hear the Relator’s timely filed Motion for the Use of the Existing

Trial Record on A Loan Basis.” The court of appeals concluded that it did not have

jurisdiction because the motions that relator wanted the district judge to address sought a trial

record to aid in the preparation of a habeas corpus application under Article 11.07 of the

Code of Criminal Procedure. “It is well established that only the Court of Criminal Appeals

possesses the authority to grant relief in a post-conviction habeas corpus proceeding where

there is a final felony conviction.” Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App.

1985); T EX. C ODE C RIM. P ROC. art. 11.07 § 5. In protection of that jurisdiction, this Court

has issued a writ of mandamus against lower courts when they purported to grant habeas

relief in other procedural postures. Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.

Crim. App. 1991). Accordingly, appellate courts have scrupulously declined to intervene in

pending Article 11.07 actions, noting this Court’s exclusive jurisdiction. See In re McAfee,

53 S.W.3d 715 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (dismissing a

mandamus petition to compel a district judge to respond to a pending application for writ of

habeas corpus for lack of jurisdiction).
                                                                                     Padieu – 4

       This case, however, presents a different situation. It appears from the record before

us that, at the time it was filed, relator’s mandamus action did not concern a pending habeas

corpus application. Although the records he seeks may be intended for preparation of an

eventual habeas corpus application, the issue here is simply whether the trial judge has a duty

to act upon his pending motion. This situation is similar to that posed by the prisoner seeking

post-conviction DNA testing under authority of Chapter 64 of the Code of Criminal

Procedure. That the fruit of the proceeding is intended for eventual Article 11.07 litigation

does not preclude a court of appeals from exercising its jurisdiction over district judges in

the midst of a Chapter 64 action. In re Jackson, 238 S.W.3d 603 (Tex. App.—Waco 2007,

orig. proceeding); In re State ex rel Villalobos, 218 S.W.3d 837 (Tex. App.—Corpus Christi

2007, orig. proceeding).

       Similarly, we perceive no reason why our exclusive Article 11.07 jurisdiction divests

an appellate court of jurisdiction to decide the merits of a mandamus petition alleging that

a district judge is not ruling on a motion when the relator has no Article 11.07 application

pending.

       The court of appeals was not wrong to tread lightly where an Article 11.07 habeas

corpus application may be concerned, and it was not alone in its determination that it lacked

jurisdiction. See In re Trevino, 79 S.W.3d 794 (Tex. App.—Corpus Christi 2002, orig.

proceeding). However, when there is no pending application for habeas corpus filed under

Article 11.07 of the Code of Criminal Procedure, the appellate court is not without
                                                                                    Padieu – 5

jurisdiction to rule on mandamus petitions relating to a motion requesting access to material

that could be used in a future habeas application.

       Accordingly, we conditionally grant mandamus and direct the Fifth Court of Appeals

to rescind its decision dismissing relator’s petitions for writ of mandamus for want of

jurisdiction and to consider the merits of the issues raised. This writ of mandamus will issue

only if the court of appeals does not comply within thirty days of the date of this opinion.




Delivered: January 9, 2013
Publish